Exhibit 31.1 CERTIFICATION I, Mark Schaftlein, certify that: 1.I have reviewed this annual report on Form 10-K of Crownbutte Wind Power, Inc. (the small business issuer); 2.Based on my knowledge, this annual report doesnot containanyuntrue statement of a materialfact,or omittostate a material fact necessary tomakethe statementsmade,in light of the circumstancesunder whichsuchstatements were made, not misleadingwith respecttothe period covered by this annualreport;and 3.Basedonmy knowledge, the financialstatements,and other financial information included in this annual report,fairlypresent in all materialrespectsthe financialposition,results of operations,andcash flowsoftheissueras of,andfor,theperiods presented in this annual report. 4. The registrant’s other certifying officer(s) andI are responsible for establishing and maintaining disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) for the small business issuer and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the small business issuer, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; (c)Evaluated the effectiveness of the small business issuer’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such evaluation; and (d)Disclosed in this report any change in the small business issuer’s internal control over financial reporting that occurred during the small business issuer’s most recent fiscal quarter (the small business issuer’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably likely to materially affect, the small business issuer’s internal control over financial reporting; and 5.The registrant’s other certifying officer(s) and I have disclosed, based on my most recent evaluation of internal control over financial reporting, to the small business issuer’s auditors and the audit committee of the small business issuer’s board of directors (or persons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the small business issuer’s ability to record, process, summarize and report financial information; and (b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the small business issuer’s internal control over financial reporting. Date: April15 , 2011 /s/Mark Schaftlein Mark Schaftlein Chief Executive Officer and Chief Financial Officer
